Case 17-24824-RA|\/| Doc 89 Filed 01/09/19 Pape 1 of 3
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRIC oF FLORIDA

www.flsb.uscourts.gov
CHAPTER 13 PLAN ilndividual Adjustmeot of Debts[

 

 

 

 

 

 

|:| Original Plan
|:| 2ND Amended Plan (Indicate lst, 2nd, etc. Amended, if applicable)
|:| Modified Plan (Indicate lst, 2nd, etc. Modifled, if applicable)
DEBTOR: ERNESTINE FLOWERS JOINT DEBTOR: CASE NO.: l7-24824-RAM
SS#: xxX-Xx- 3947 SS#: Xxx-xx-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-l (C)(S), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or elirninated.

To All Parties: ”[he plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a

partial payment or no payment at all to the secured creditor E| Included |:| Not Included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
out in Section III

Nonstandard provisions, set out in Section VIII |:| Included |:| Not included
II. PLAN PAYMENTS. LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

|:l Included |:l Not included

 

 

 

 

 

A. MONTI-ILY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. ln the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

l. $200.00 for months; toL ;
2. $727.66 for monthsLtoL ;
B. DEBTOR|S|' ATTORNEY'S FEE: |:| NONE l:| PRO BONO
Total Fees: $7500.00 Total Paid: $1052.50 Balance Due: $6447.50
Payable $180.00 /month (Months ; to k )
Payable $205.38 /month (Months § to L )

Allowed fees under LR 2016-1(B)(2) are itemized below:

Fees Subject to Fee Application

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: |:| NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

 

 

 

 

1- Credit°r? Newport Beach Holdings, LLC
AddrCSSZ 2618 Sarl Miguel DI'iVC, Arrearage/ Payoff on Petition Date 15,755.79
IS`I'[:;;:H Beach, CA Arrears Payment (Cure) $217.24 /month (Months 14 to l )
92660 Arrears Payment (Cure) $422.62 /month (Months 35 to § )
Last 4 Digits of Regular Payment (Maintain) $232.38 /month (Months 14 to Q )
Account No.: 3279

 

 

 

LF-3l (rev. 10/3/17) Page l of 3

 

 

Case 17'24824'RAM DBE-,;bt§i`?s): ii:iii?£(siqiqréq?/d\§‘£i{d:age 2 Of 3 Case number: i7-24824-RAM

 

 

 

Other:
|:l Real Property Check one below for Real Property:
rmcipa esi ence scrow is mc u e in e regu ar payments
"lR'd E "ldd'th 1
|:|Other Real Property |:|The debtor(s) will pay |:|taxes |:|insurance directly
Address of Collateral:

11421 SW 151 Terrace
Miarni, FL 33176

|:| Personal Property/Vehicle
Description of Collateral:
B. VALUATION OF COLLATERAL: l:| NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM lN THE AMOUNT lNDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

i. REAL PROPERTY: § NONE
2. vEHIcLEs(s): § NONE
3. PERSONAL PROPERTY: § NONE

C. LIEN AVOIDANCE l:| NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

§ NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

§ NONE

|:| The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

 

 

 

 

Name of` Creditor Last 4 Digits of` Account No. Description of` Collateral (Address, Vehicle, etc.l
1 Nationstar Mortgage, LLC 2470 11421 SW 151 Terrace, Miami, FL 33176
2 Capital One Auto Finance 1001 2016 Chevy Trax

 

IV. TREATMENT OF FEES AND PRIORlTY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: |:| NONE
B. INTERNAL REVENUE SERVICE: |:| NONE
C. DOMESTIC SUPPORT OBLIGATION(SL: |:| NONE
D. OTHER: |:| NONE
V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay /month (Months _ to_ )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. l:| If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: |:| NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

LF-31 (rev. 10/3/17) Page 2 of 3

 

Case 17'24824'RAM DBE-,;bt§i`?s): ii:iii?£(§iqiqréq?/d\§‘£i{d:age 3 Of 3 Case number: i7-24824-RAM

§ NONE
vII. INCOME TAX RETURNS AND REFUNDS: § NONE

VIII. NON-STANDARD PLAN PROVISIONS |:| NONE
|:| Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local

Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

 

|:| Mortgage Modification Mediation

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

Debtor Joint Debtor
ERNESTINE FLOWERS Date Date
JOSE FUNCIA January 9, 2019
Attorney with permission to sign on Date

Debtor(s)' behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan

contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 3 of 3

